        CASE 0:19-cv-02193-JRT-ECW Doc. 43 Filed 03/10/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                          Case No. 0:19-cv-02193-JRT-ECW


KEVIN PIERCE; PIERCE INVESTMENT )
COMPANY; PIERCE INVESTMENTS, )
LLC; and HAWKES CO., INC.,                  )
                                            )
                       Plaintiffs,          )
                                            )
                       v.                   )
                                            )
UNITED STATES ENVIRONMENTAL )
PROTECTION AGENCY;                          )
JANE NISHIDA, in her official capacity as )
Acting Administrator of the Environmental )
Protection Agency; UNITED STATES            )
ARMY CORPS OF ENGINEERS; and                )
VANCE F. STEWART, III,                      )
in his official capacity as Senior Official )
Performing the Duties of the                )
Assistant Secretary for Civil Works,        )
Department of the Army,                     )
                                            )
                       Defendants.          )
                                            )

                   STIPULATION FOR DISMISSAL WITHOUT
                 PREJUDICE UNDER FEDERAL RULE 41(a)(1)(A)

       IT IS STIPULATED AND AGREED by and between the parties 1 hereto, through

their respective attorneys, that this case be dismissed without prejudice under Federal Rule

of Civil Procedure 41(a)(1)(A), with all parties to bear their own costs and fees. Good cause

for this stipulation and dismissal thereunder exists as follows:




1
 EPA Acting Administrator Jane Nishida is automatically substituted for Andrew Wheeler,
and Vance F. Stewart, III, is automatically substituted for R.D. James, pursuant to Rule
25(d) of the Federal Rules of Civil Procedure.

                                                 1
        CASE 0:19-cv-02193-JRT-ECW Doc. 43 Filed 03/10/21 Page 2 of 3




       1.   Plaintiffs filed a Supplemental Complaint against Defendants challenging two

rules defining “waters of the United States” under the Clean Water Act. Plaintiffs first

challenged the 2015 Rule defining “waters of the United States,” “Clean Water Rule:

Definition of ‘Waters of the United States,’” 80 Fed. Reg. 37,054 (June 29, 2015) (“2015

Rule”). See Dkt. No. 1. Then, after Defendants finalized a rule that repealed the 2015 Rule

and readopted the pre-2015 Rule regulations regarding “waters of the United States,”

“Definition of ‘Waters of the United States’—Recodification of Pre-Existing Rules,” 84

Fed. Reg. 56,626 (October 22, 2019) (“2019 Rule”), Plaintiffs supplemented their

Complaint to add a challenge to that rule as well. See Dkt. No. 12.

       2.   Pursuant to court orders extending the time to do so, Defendants have filed

neither an answer nor a motion to dismiss this matter.

       3.   All parties to this action, by their counsels’ signatures below, stipulate to

dismissal of this action without prejudice with all parties to bear their own costs and fees.

                                           Respectfully submitted,

Dated: March 10, 2021

By s/ Anthony L. François
ANTHONY L. FRANÇOIS (Cal. Bar 184100)      NANCY Q. BURKE (# 0161044)
MOLLIE R. WILLIAMS (Cal. Bar 322970)       Saul Ewing Arnstein & Lehr LLP
DANIEL M. ORTNER (Va. Bar 89460)           33 South Sixth Street, Suite 4750
Pacific Legal Foundation                   Minneapolis, Minnesota 55402
930 G Street                               Telephone: (612) 225-2948
Sacramento, California 95814               Facsimile: (612) 677-3844
Telephone: (916) 419-7111                  Email: nancy.burke@saul.com
Email: AFrancois@pacificlegal.org
Email: MWilliams@pacificlegal.org
Email: DOrtner@pacificlegal.org
                                  Attorneys for Plaintiffs

                                                 2
       CASE 0:19-cv-02193-JRT-ECW Doc. 43 Filed 03/10/21 Page 3 of 3




Dated: March 10, 2021.            U.S. DEPARTMENT OF JUSTICE

                                  By s/ Sonya J. Shea
                                  SONYA J. SHEA
                                  PHILLIP R. DUPRÉ
                                  U.S. Department of Justice
                                  Environment and Natural Resources Division
                                  Environmental Defense Section
                                  999 18th St., South Terrace, Suite 370
                                  Denver, CO 80202
                                  Tel: (303) 844-7231 (Shea)
                                  Tel: (202) 616-7501 (Dupré)
                                  Fax: (303) 844-1350
                                  Email: Sonya.Shea@usdoj.gov
                                  Email: Phillip.R.Dupre@usdoj.gov

                                  Attorneys for Defendants




                                       3
